Title: To Thomas Jefferson from Augustine Davis, 28 December 1789
From: Davis, Augustine
To: Jefferson, Thomas



Sir
Richmd. Decr. 28. 1789.

I have enclosed you two letters by the post who rides to Albemarle, which he has promised to deliver safe. The postage amounts to 3/10. Be pleased to inform me in what manner you would wish to have your letters forwarded in future and I will be careful in sending them. The letter which you put into the hands of Mr. Johnson for the President of the United States, was forwarded to New York last Wednesday. I am, Sir, yr. Most Obt. Servt.,

Aug. Davis

